Citation Nr: 1136979	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for type II diabetes mellitus.

4.  Entitlement to service connection for vision disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2008, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.

The issue of entitlement to monetary allowance for a daughter with spina bifida was raised by the Veteran's June 2010 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for vision disorder, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claimed bilateral hearing loss disability was not manifested during nor aggravated by his active duty service, nor is it otherwise related to such service.


2.  The Veteran's claimed tinnitus was not manifested during nor aggravated by his active duty service, nor is it otherwise related to such service.

3.  There is no competent evidence of current type II diabetes mellitus, nor is the Veteran's claimed disability otherwise related to his active duty service, including as due to exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral hearing loss disability was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).

2.  The Veteran's claimed tinnitus was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).

3.  The Veteran's claimed type II diabetes mellitus was neither incurred in nor aggravated by his active duty service, nor may it be presumed to have been so incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2007.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence, as well as information regarding disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records, private treatment records, and VA treatment records are on file.

The Veteran was afforded VA examinations for his claimed hearing loss disability, tinnitus, and type II diabetes mellitus in October 2009, as well as a March 2010 addendum.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports are thorough and contain sufficient information to decide the issues of entitlement to service connection for hearing loss disability, tinnitus, and type II diabetes mellitus.  Thus, the Board finds that further examination is not necessary with regard to these issues.

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issues of entitlement to service connection for hearing loss disability, tinnitus, and type II diabetes mellitus, and the Veteran is not prejudiced by a decision on the claim at this time.

Service Connection

I.  Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  See 38 U.S.C.A. § 1116; see also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, type II diabetes mellitus (among other disorders) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 1131, 1132, 1137; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection may not be granted unless a current disability exists); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

II.  Hearing Loss and Tinnitus

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus, which he contends resulted from or was aggravated noise exposure incurred during active duty.

Initially, the Board notes that hearing loss disability for VA purposes is defined as auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board further notes that the laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Veterans Appeals (Court): 

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

During the Veteran's July 1969 examination for enlistment for active duty service, the Veteran denied that he currently had or had previously experienced hearing loss, ear trouble of any sort, or worn hearing aids.  At this time, the Veteran's ears were clinically evaluated as normal.  The audiological evaluation showed puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
-
45
LEFT
5
5
20
-
50

With regard to the Veteran's hearing, the Board finds that the Veteran is not presumed to have been in sound physical condition when he entered service, since the July 1969 Report of Medical Examination documented that Veteran had a bilateral hearing loss disability for VA purposes.  In this regard, the Veteran's auditory threshold at 4000 Hertz was higher than 40 decibels for both ears.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. §§ 3.304(b), 3.385.

Therefore, since the Veteran had a preexisting hearing loss disability that was noted upon entry into service, 38 U.S.C.A. § 1153 applies, and the Veteran's claim is for aggravation of his preexisting hearing loss disability.

Service treatment records show that the Veteran was seen on multiple times for various other complaints, but there was no reference to hearing loss or tinnitus.  The Board notes that the Veteran's personnel records document that his military occupational specialty (MOS) in service included being a water craft operator.

The Board notes that a Report of Medical History pertaining to the Veteran's discharge from active duty service is not associated with the claims file.  During the Veteran's examination for discharge in January 1972, the examiner evaluated the Veteran's ears as clinically normal.  The Veteran was afforded an audiological evaluation, which showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
45
LEFT
20
25
25
50
50

The Veteran marked on a February 1972 Statement of Medical Condition (DA Form 3082-R) that he underwent a separation medical examination more than 3 working days prior to his separation, and, to the best of his knowledge, since his last separation examination there had been no change in his medical condition.

The first post-service evidence of the Veteran's claimed hearing disability is shown from a private treatment record that lists results of multiple audiological evaluations, with the earliest audiological evaluation being from August 1993.  The August 1993 audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
60
45
LEFT
15
10
25
55
45

The Board notes that the private treatment records list 15 additional audiological evaluations, which all showed that the Veteran had a bilateral hearing loss disability for VA purposes.  The Board observes that the private treatment records do not provide any medical nexus opinions regarding the Veteran's hearing loss disability or tinnitus.

In October 2009, the Veteran was afforded a VA audiology examination in connection with his claimed bilateral hearing loss and tinnitus.  The examiner noted that the claims file was not available for review.  The examiner noted that a record of hearing conservation screenings from the Veteran's current employer was provided by the Veteran.  The examiner noted that the record indicated that the Veteran had a moderately severe high frequency hearing loss for his right ear and a severe high frequency hearing loss for the left ear at the time of his 1993 baseline screening.  During the examination, the Veteran reported that his chief complaint was bilateral hearing loss and tinnitus, and that the functional effect was difficulty comprehending soft speech.  The Veteran reported that his active duty service work history included being a water craft operator and cargo handler, and his post-service work history included being a machinist and maintenance man.  The Veteran reported in-service noise exposure including firearms, machine guns, and ship engines.  The Veteran reported post-service noise exposure including machine shops, and that he used hearing protection.  He reported using hearing protection during and after service.  The Veteran reported that the onset of his bilateral hearing loss was around 2000, and that it was progressive.  The Veteran reported that the onset of his tinnitus was around 2000, and that it was bilateral and persistent.  He reported that his tinnitus made if difficult for him to fall asleep.  The Veteran denied any ear infections, ear surgery, dizziness, severe head injury, and major illnesses and injuries.

On examination, the Veteran's word recognition scores using the Maryland CNC Test were 88 percent for the right ear and 90 percent for the left ear.  The audiological evaluation showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
65
60
LEFT
20
30
40
70
70

The examiner concluded that both of the Veteran's ears had hearing within normal limits from 250 hertz to 500 hertz.  The Veteran's right ear had mild, sloping to moderately severe sensorineural hearing loss from 1000 hertz to 8000 hertz.  His left ear had mild, sloping to severe sensorineural hearing loss from 1000 hertz to 8000 hertz.  The examiner concluded that the Veteran's hearing loss was not expected to improve with medical intervention.  The examiner stated that no opinion could be provided prior to review of the claims file.

The examiner who administered the October 2009 VA examination provided an addendum opinion in March 2010.  The audiologist stated that a review of the Veteran's claims file revealed that audiometric testing conducted at the time of enlistment revealed a moderate high frequency hearing loss bilaterally.  The audiologist stated that the Veteran's hearing loss should be viewed as an existing prior to service (EPTS) condition.  The audiologist stated that at the time of the Veteran's separation, audiometric testing yielded similar results.  The audiologist stated that a comparison between enlistment and separation thresholds indicated that the Veteran experienced no significant decreases in sensitivity, consistent with the effects of noise, for either ear during active duty service.  The audiologist noted that there was no other information concerning ear or hearing problems in the service treatment records.  The audiologist opined that it was less than likely that the Veteran's hearing loss and tinnitus were the result of military noise exposure.  The audiologist's rationale was that the Veteran entered active duty service with a preexisting hearing loss bilaterally and audiometric testing indicated no aggravation of the preexisting hearing loss for either ear during active duty service.  The audiologist also concluded that it was more likely that both disabilities (hearing loss and tinnitus) were the result of noise exposure and/or other factors encountered prior to the Veteran's active duty service.  It is significant for purposes of the Board's analysis that a trained medical professional has reviewed the contemporaneous evidence and concluded that there was in fact no aggravation of the preexisting hearing loss disability during service. 

The Board acknowledges that lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although the Veteran attempts to show that his preexisting hearing loss disability was aggravated by his service, medical evidence generally is required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In addition, the record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  The Board has considered the Veteran's contentions carefully.  In this case, other competent medical evidence, including the Veteran's service treatment records, VA and private medical records, and a VA medical 

examination and opinion are more probative with regard to evaluating the Veteran's hearing loss claim.  Accordingly, the lay statements as to etiology and aggravation of his hearing loss are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

With respect to the claim for tinnitus, the Board finds that the Veteran is certainly competent to state when he first started experiencing tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (providing that ringing in the ears is capable of lay observation).  To any extent the Veteran intends to suggest that he has had tinnitus since service, the Board finds his account to be inconsistent with the other evidence of record and thus not credible.  In this regard, the Board notes that the Veteran reported during the October 2009 VA examination that the onset of his tinnitus was approximately in 2000.

The Board must resolve the decisive medical questions in this case by relying upon the most probative competent medical findings addressing the Veteran's specific case.  The Board has the authority to discount the weight and probity of evidence in light of its inherent characteristics and its relationship to other items of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board finds that the most persuasive probative analysis of the decisive medical questions at issue are the October 2009 VA medical examination and March 2010 addendum opinion, since they are the only objective medical evidence of record discussing the etiology of the Veteran's claimed hearing loss and tinnitus.  Significantly, the VA examiner had access to and considered the pertinent evidence, including service treatment records and private medical records, examined the Veteran, and provided a thorough rationale.

The Board notes that the March 2010 addendum opinion does not present a basis for finding that the Veteran's bilateral hearing loss and tinnitus are etiologically related to his active duty service or were aggravated by his active duty service.  In this regard, the VA audiologist opined that it was less than likely that the Veteran's hearing loss and tinnitus were the result of military noise exposure, given that the Veteran had a preexisting hearing loss disability and the audiometric testing indicated no aggravation for either ear during service.  Furthermore, the audiologist concluded that it was more likely that noise exposure and/or other factors encountered prior to the Veteran's active duty service caused the Veteran's hearing loss and tinnitus.

In this case, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's bilateral hearing loss and tinnitus.  The evidence against such a link includes the October 2009 VA medical examination and the March 2010 VA addendum opinion.  The only evidence in favor of such a link is the Veteran's assertions, which the Board has found to be unpersuasive in light of the other evidence of record.

The Board sympathizes with the Veteran, recognizes his service, and understands fully his contentions.  Nevertheless, after thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss and tinnitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss and tinnitus are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Type II Diabetes Mellitus

With regard to the Veteran's claim of entitlement to service connection for type II diabetes mellitus, including as due to exposure to Agent Orange, the Board notes that there is no competent evidence documenting a current disability.  In this regard, the Veteran's service treatment records do not document type II diabetes mellitus.  In addition, the Veteran's post-service treatment records do not provide a diagnosis of type II diabetes mellitus.  The Board notes that post-service treatment records document that the Veteran has been assessed with elevated fasting blood sugar; however, the records do not document that the Veteran's glucose levels have been greater than or equal to 126 milligram (mg) per deciliter (dL).  In July 2004, the Veteran's glucose level was 117 mg/dL.  In July 2005, the Veteran's glucose level was 122 mg/dL.  In July 2007, the Veteran's glucose level was 125 mg/dL.

The Veteran was afforded a VA examination in October 2009.  The examiner noted that the claims file was reviewed.  During the examination, the Veteran reported that he was told that he had borderline diabetes for a few years.  The Veteran reported that he was placed on medication 5 years ago, but could not recall the name of the medication.  He reported that he took medication for 3 to 4 day, but stopped due to symptoms of dizziness.  The Veteran reported that the course since onset had been stable, and he currently received no treatment.  The Veteran denied a history of hospitalization or surgery, pancreatic trauma, pancreatic neoplasm, episodes of hypoglycemia reaction or ketoacidosis.  The Veteran denied symptoms of peripheral vascular disease (lower extremities), cardiac disease, visual disorders, neurovascular disease, peripheral neuropathy, diabetic nephropathy, skin disorders, and gastrointestinal disorders.  He reported that he was instructed to follow a restricted or special diet, but was not restricted in his ability to perform strenuous activities.  The Veteran reported erectile dysfunction.  The Veteran's glucose level was 108 mg/dL.  The examiner concluded that the Veteran did not have diabetes.  The examiner rationale was that the criteria for a diagnosis of diabetes was fasting plasma glucose of 126 mg/dL or greater on 2 different occasions.  The examiner stated that based on the evidence, which included glucose levels from 2004, 2005, 2007 and 2009, the Veteran did not meet the criteria for diabetes mellitus type II.

The Board acknowledges a VA primary care initial evaluation treatment record dated in November 2009 describes the Veteran as one who has diabetes.  However, this appears to be based on the Veteran's self-reported history.  The record does not show that the Veteran was tested for diabetes nor did it show his glucose level.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  It is not medical evidence showing that the Veteran does in fact have diabetes. 

The Board notes that the Veteran contends that he has type II diabetes mellitus.  However, the Board finds that the Veteran is not competent to diagnose himself with type II diabetes mellitus, as such would require specialized knowledge, training, and testing.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, although the Veteran attempts to link his claimed type II diabetes mellitus to his active duty service, specifically including as due to exposure to Agent Orange, the Board finds that the Veteran is also not competent to opine on medical matters such as the etiology of medical disorders as a layperson.  Accordingly, the lay statements as to a diagnosis and etiology are entitled to no probative value.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Furthermore, the Board notes that the Veteran reported during the October 2009 VA examination that he was borderline diabetic and briefly took medication.  However, the Veteran further reported that at that time he was not taking any medication or receiving any treatment for diabetes.  Significantly, the Board notes that the medical evidence, including the private treatment records and VA examination report, do not support a diagnosis of type II diabetes mellitus.

As already noted, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 C.F.R. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection may not be granted unless a current disability exists); see also Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this regard, the claims file contains no competent, credible, or objective evidence that the Veteran currently has type II diabetes mellitus.  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection for type II diabetes mellitus.

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim. The Board again notes, however, that no competent evidence of record reflects that the Veteran has had type II diabetes mellitus during this time frame.

In sum, there is no persuasive evidence showing type II diabetes mellitus in service, there is no competent evidence linking type II diabetes mellitus to service (including as due to exposure to Agent Orange), and there is no competent evidence of current type II diabetes mellitus.  In view of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for type II diabetes mellitus.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for type II diabetes mellitus is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Should the Veteran be diagnosed with type II diabetes mellitus in the future, he may always request that his claim be reopened.


ORDER

Entitlement to service connection is not warranted for bilateral hearing loss, tinnitus, and type II diabetes mellitus.  To this extent, the appeal is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for vision disorder, hypertension, and erectile dysfunction, the Board is presented with an evidentiary record which is not entirely clear.  In this regard, the Board notes that the Veteran was afforded VA medical examinations for these claimed disabilities in October 2009.  The Board notes that the examination reports document that the Veteran was diagnosed with pterygium of the left eye, hypertension, and erectile dysfunction; however, medical nexus opinions were not provided for these disabilities.  VA has a duty to assist claimants in the development of facts pertinent to their claims, and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  See 38 U.S.C.A. § 5103A(d)(2).

Therefore, the Board finds that obtaining VA medical opinions, which are clearly based on full consideration of the Veteran's documented medical history and assertions and which are supported by a clearly stated rationale, are needed in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Given the circumstances of this specific case, the Board believes that further action at the AMC/RO level is necessary.

Lastly, the AMC/RO should obtain any recent VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any VA treatment records (not already of record) relevant to the appeal from the Michael E. DeBakey VA Medical Center since March 2010.

2.  After obtaining the recent VA treatment records, the Veteran should be scheduled for an appropriate VA examination or examinations to ascertain the nature and etiology of his claimed hypertension and erectile dysfunction.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner(s) should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed hypertension was manifested during or is causally related to his active duty service or any incident therein?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed erectile dysfunction was manifested during or is causally related to his active duty service or any incident therein?

All opinions and conclusions expressed must be supported by a complete rationale in the report.

3.  After obtaining the recent VA treatment records, the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology of his claimed vision disorder.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

The examiner should clearly report all vision disorders found to be present.

After examining the Veteran and reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (i.e., a 50% or higher degree of probability) that any current vision disorder(s) was/were manifested during or is/are causally related to the Veteran's active duty service or any incident therein?  If so, please clearly identify such current vision disorder(s).

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  In the interest of avoiding further remand, the AMC/RO should review the examination reports obtained and ensure that adequate opinions with rationale have been offered.

5.  After completion of the above and any further development deemed necessary by the AMC/RO, the issues on appeal should be readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


